 

 

yO a
Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 Page 1 of 23

SWEIGERT V, GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

[DECEIVE
OR - 9 2020 [U)

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 

 

 

(FOLEY SQUARE .
PRO SE OFFICE
D George Sweigert
CIVIL CASE #: 1:18-CV-08653-VEC
Plaintiff

JUDGE VALERIE E. CAPRONI
v.
MAGISTRATE STEWART D. AARON
Jason Goodman

Defendant

 

 

 

 

PLAINTIFF’S NOTICE OF MOTION IN OPPOSITION TO DEFENDANT’S
COUNTER-CLAIM PAPERS (DOC. No, 145) PURSUANT TO RULE 12(b)(6) FAILURE
TO STATE A CAUSE, OR, IN THE ALTERNATIVE, RULE 12(b)(1) LACK OF
JURISDICTION

This Memorandum of Law is submitted pursuant to Local Rule 7.1 (a)(2) and 7.1 (b) and is in
response to the Defendant’s pleading papers (Dkt. No. 145) which are styled as a

“COUNTER-CLAIM”

hereby certify that the attached pleadings are truthful and accurate (to the best of my
knowledge) and are not submitted for the purposes of oppression of the Defendant. A certificate

of service is included on the last page of this document. So sworn under oath.

Signed this 5 day of September, 2020.

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

VG. Sa

 
 

Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 Page 2 of 23

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

PLAINTIFF’S MEMORANDUM OF LAW
TO SUPPORT MOTION IN OPPOSITION TO DEFENDANT’S COUNTER-CLAIM
PAPERS (DOC. No. 122) PURSUANT TO RULE 12(b)(6) FAILURE TO STATE A
CAUSE, OR, IN THE ALTERNATIVE, RULE 12(b)(1) LACK OF JURISDICTION

 

TABLE OF CONTENTS

Contents

TABLE OF CONTENTS osscossssssssssssssssessssssscsssssensesseseseseuesnenssnsonensessesssecatsssssssssesssesenesssseasoen 2
LIST OF AUTHORITIES ssssssssssssssscssssssssssssssssnsorsonestesseussssssscsnsecssesscsasssesseseueverssesensevscaseaen 3
PROCEDURAL BACKGROUND W.scsssssccsscsecssecsscssceeceusesssssssessssensesssseessrnessensentessessesesne 5
INTRODUCTION essosssosotnsurenenntusnnesinuurnuiisitsse sesee 6
LAW AND DISCUSSION ssssssssssssssssssssssssssessssssssssescssenenssseusesssosecessessseessenseserseveseanecenenseeassnne 9
CONCLUSION ecsscssssssscsssssssssssssssnsssssorsenssonsensssessennessesesueacesensscesenasensevseanesnesneseseseseesnstssneese 20
CERTIFICATE OF SERVICE csssscssssssssssssssscsscsssesssscessossssesssssessscessssessssssssesssssnssssessesessseeie 22

 

 
 

 

 

Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 Page 3 of 23

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

LIST OF AUTHORITIES

Cases

Biro v. Condé Nast, 963 F. Supp. 2d 255 (S.D.N.Y. 2013) .ccccccssccccsssecsscssscerenessacecerteeseeseseerees 13
Cholowshky v. Civiletti, 887 N.Y.S.2d 592, 595 (2d Dep't 2009) ..o.ciccsccscecsesesessestsseecceessecesees 16
Etheredge-Brown y. Am. Media, Inc., 13 F. Supp. 3d 303 (S.D.N.Y. 2014)... ccsesseseeeeeee: 14
Gladden vy, City of N.Y., 12 Civ. 7822 (PKC) (S.D.N.Y. Aug. 29, 2013)...ccccsesscccsscssesesteceseesees 9
Goonewardena v. New York, 475 F. Supp. 2d 310 (S.D.N.Y. 2007) .occccccscssscscscsscevesssesestsreeseees 14
Keller v. Miami Herald Pub. Co., 778 F.2d 711, 718 (11th Cir. 1985)... ccsccssseseseeccesesseseens 17
Menaker v. C_D., 2:17-cv-5840 (DRH)(AYS) (E.D.N.Y. Nov. 1, 2018) .c.ccecccscssssseessceesees 12
Murray v. City of N.Y., 16-cv-8072 (PKC) (S.D.N.Y, Aug. 16, 2017) ...cccccccscsesesrsesrstestseseees 19
Nevin y. Citibank, N.A., 107 F. Supp. 2d 333, 343 (S.D.N.Y. 2000)... ccesccescssescseseesesessesestsssens 12
People v. H & R Block, Inc., 847 N.Y.S.2d 903 (N.Y. Sup. Ct. 2007)... eee. becdevecesteeeseseeess 11
Ruotolo y. City of N_Y., 514 F.3d 184, 188 (2d Cir, 2008) ..cccccccccccscseccescssscsrseretsnsuneseeeeeetserseees 9
See Karlin v. IVF Am., Inc., 93 N.¥.2d 282, 290 (N.Y. 1999)... ccccsscscsssssscsesseesessseeesseerensees 11
Sepenuk v. Marshall, No. 98 Civ. 1569 (RCC) (S.D.N.Y. Dec. 8, 2000) vocececcccceecseseeeseereers 14

Tehrani v. Town of Oyster Bay Hous. Auth, , 18-cv-2450 (BMC) (LB) (E.D.N.Y. Apr. 9, 2019) 20

Van Buskirk v. N.Y. Times Co., 325 F.3d 87, 89 (2d Cit.2003) 0. .ccccccsccssccsssscssscssesessesteseeecaees 14
Statutes

Gen. Bus. Law §§ 349, 350.00... ccecssesesssesssscssssescesesesscaessesecacsusssausssacataesacaneseasescscavavaesarsucatessucaeacs 11
N.Y. Civ. Rights Law § 74 occ eeeesererees leaceasacenesaeeseeesceesaccescecaeeesateesuseassssteseesecseesnsnnesees 16
 

 

 

 

—" ——— — = — —

Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 Page 4 of 23

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

New York Executive Law section 63-A..........ccccccsscccssccceessncccecenccecevsessesccecsausvsnseensetecsavedenansareeanes 11
New York General Business Law sections 349 and 350 .....ccccccccccccsecsscecccccccccesnecssececscessesesnsessens 11
Rules

CPLR § 215(3) 00... eeseccscessscessecssseeccesssssesnaceesesesaeseaascaveecugessesusessuevassanaasaueeasaasnussesesavarsaransaarsess 14
Fed. R. Civ. P. 12(D)(G) oo... cecesceessserseseresseeesceseseeanessserasesevscessessseceuceuseseassecsscessusuesenavenseasaeeasasas 9
Fed. R. Civ. Proc. L2(D)(L) oo. ecee ceeeseeececesesceeeeeneeenseeecseeasseansssssesscesecsecaegsceneeesscecausseesgeeraesaesreetens 8
Fed. R.Civ. Proc. 12(D)(6) oo.ceccccccccccssssecssseseceeecceccnecesoessevaversssesaresnsessaeavausessaasacanseseassasasseanseseasons 20
Rule 12(D)(6)..... cece eceecssceecsensesseseessesseenesssanasensauessseaucecsecseuceusuesseuscsssceusususessersecsacauecuassnascencuasease 9

 
 

 

 

 

 

ee = —

Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 Page 5 of 23

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

PLAINTIFF’S MEMORANDUM OF LAW
TO SUPPORT MOTION IN OPPOSITION TO DEFENDANT’S COUNTER-CLAIM
PAPERS (DOC. No. 122) PURSUANT TO RULE 12(b)(6) FAILURE TO STATE A
CAUSE, OR, IN THE ALTERNATIVE, RULE 12(b)(1) LACK OF JURISDICTION

PROCEDURAL BACKGROUND
1. This instant lawsuit was transferred to the Southern District of New York (S.D.N.Y.)
from the District of South Carolina on 09/21/2018 (Dkt. 30). The original! lawsuit contained a
complaint and an amended complaint filed for the South Carolina jurisdiction (Dkt. 1,
06/14/2018 and Dkt. 5, 6/29/2018, respectively). One year ago, presiding judge Hon. Valeria
Caproni issued an ORDER (8/20/2019, Dkt. 87) which, among other things stated that the
“Plaintiff appears to regard himself as a roving knight in shining armor, intent on vindicating,
through lawsuit, the rights of anyone harmed by the Defendant’s nonsensical ranting. [pg. 8 of
14)” Further, the ORDER stated, “Goodman asserts that Sweigert is part of an organized
campaign that has engaged in “wanton and willful tortuous interference, defamation, slander,
harassment, invasion of privacy, infringement of first amendment rights, menacing and stalking.”
Dkt. 44. Apart from these conclusory statements, Goodman has not set forth any facts to support
any of his claims.” (pg. 12 of 14). This ORDER permitted the filing of a Second Amended
Complaint (SAC) by the pro se Plaintiff (liled 9/10/2019, Dkt. 88). The ORDER also dismissed
Def Goodman’s “counter-claims” (Dkt. 44). In response to the SAC (Dkt. 88) Def Goodman
sought to file his second counterclaim (2CC) with an enlargement of time (via Dkt. 104, filed
11/18/2019). The Def’s enlargement of time request was approved by the Magistrate via Dkt.
102 (11/14/2019). Def filed his second COUNTERCLAIM VERIFIED COMPLAINT (2CC)
against the Plaintiff on 12/05/2019 (Dkt. 122). By ORDER of 08/03/2020 (Dkt. 140) the

presiding judge once again dismissed the Goodman counterclaims (Dkt. 122); but authorized

 
 

 

 

 

——— ———— _— —

Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 Page 6 of 23
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA
another refilling of a third counter-claim by Goodman prior to August 31, 2020. Def filed his

third COUNTERCLAIM (3CC) on 09/01/2020 (Dkt. 145).

INTRODUCTION
2. The Defendant/Counter-Plaintiff Jason Goodman (Def.) is a public figure that operates a
podcast social media conspiracy brand known as “CrowdSource The Truth” (CSTT). Def
Goodman’s CrowdSoutrce The Truth is presented as a news, research and public affairs platform
which collects subscriber fees. Goodman’s daily podcasts are viewed by thousands of people,
many of whom contribute money. The present social media footprint for CrowdSource The
‘Truth includes thirteen (13) individual social media platforms (Facebook, YouTube, PATREON,
Periscope, SubscribeStar, etc.).
3. Although the Def was offered a third bite at the “counter-claim apple” he has simply
republished his fatally flawed 2CC (Dkt. 122) as his 3CC (Dkt. 145). In fact, the Def includes
verbatim passages of causes of action that have already been dismissed via the Court’s ORDER
(Dkt. 14).
4. To illustrate, below are comparison of the two documents 2CC (12/05/19) and 3CC
(9/01/20), see below. These illustrations demonstrate that the Def made no effort to revise his
baseless, foundationless, and meritless cause of action even after admonishment in the ORDER

of 8/03/20 (Dkt. 140).

Countercl 172. Accordingly, the Court finds that Deféridant's defi

 

be dismissed puryuant to Role-12(b)(6) of the Federal Rules of Civil Procedure, Defendant i

 

(given leave to file an amnended pleading consistent with thie Order, no later than Angust 31,
2020. Failure to timely amend will be conatrued as an abandonment of Defendant's defamation
counterclaim, ORDER Dkt. 140

  
 

Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 "Page 7 7 of 23

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

Case 1:18-cv-08653-VEC-SDA Document 122 Filed 12/05/19 Page 18 of 144
12/05/19

a COUNT 1 DEFAMATION

; Ceouse Plaintiff Goodman re~ alleges paragrapha 1 €743 pif the same were filly. set
forth herein, Sweigert made his false and defamatary statements deliberately and
rhiliciously with the- intent to intimidate, discredit and defame Goodman.

5 76: Sweigert and co-conspirators engaged in Defamation Pet Se on several océasions by
deliberately making false statements which were published to third-parties without
ptivilege of suthotization; with fault:amounting. to AT LEAST negligence; that
‘eaused- spacial hann.

77, Because Sweigert’s falee allegations of. international terrorisin or forcknowledge of
téirorist events are such heinous false statements’ likely to cause public hate toward
Goodman inoplying involvernent in-crimninal activity, dariages to. worldwide
reputation are inherent.

   

co om “4 om

 

 

 

Above: The use of para. 74 in a cause of action 2CC 12/05/19, Dkt. 122

  

al ‘COUNT DEFAMTTON
*6 ” font heroin. Sweigert made hie fate and defamatory statements deliberately and

COUNTER CLAIM VERIFIED AMENDED COMPLAINT 24

9/01/20

 

Chee LAB CV 08853-VEC-SDA Coeument 145, Filet ORM/20. Page 21 of 55

4 "53. Sweigert and co-conspirators engaged in Defemnation Per Ser uti eaveral oGiaaiotis iy
deliberately making false stainmints whieh were published to third parties without
privilege of nuthorizslion; with fault emovoting to AT LEAST negligences that

7 ierorist events are such beindus false. stutemarits likely to-canes public hate toward

, Gondaian implying involvement in criminal asiviiy, damages to worldwide

 

 

 

 

Above: Reference to para. 74 mistakenly left behind in 3CC, 9/01/20, Dkt. 145
 

 

 

Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 Page 8 of 23

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

5. The above illustrations are representative of the wholesale bulk data republishing of 2CC
content into 3CC, which smacks of dilatory and frivolous tactics that speaks to bad faith. This
situation becomes more acute when considering that the Court extended to the Def a gracious

offer to have a third bite at the counter-claim apple. For all the Def’s puffery of having letters to

_ business associations written by the Plaintiff, examples of slander and defamation by the

Plaintiff, etc. he cannot produce any such evidence to support his defamation cause of action
(3CC, Dkt. 145). To add insult to injury, the Court has already dismissed the exact same
wording of this cause of action expressed in 2CC (Dkt. 122), Indeed, the Court was wamed of
this likely outcome by the Plaintiff's motion for reconsideration (see Fed. R. Civ. Proc. Rule
59(e)) on 8/18/20 (Dkt. 141 and 142).

6. Unfortunately, the 3CC papers (# 145) are only a verbatim re-hash of the tortured attempt
to re-litigate the Def’s federal lawsuit in Richmond, Virginia, as expressed in 2CC (Dkt. 122);
where the Defendant faces nearly identical causes of action for defamation, libel, and slander
(Steele v. Goodman, Civil Action No. 3:17cv601 (E.D. Va. Jul. 25, 2019)). For clarity purposes
the Court should image a troupe of players associated with this Virginia lawsuit. This troupe of
players has now been listed as the new 11 third party defendants on this Court’s own docket (see

below).

 
 

Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 Page 9 of 23

SWEIGERT V. GGODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

 

Above: Court docket as of 9/04/20

7. The Court will learn that the meager factual allegations included in the 3CC papers (#
145) do not create any inference supporting the allegation that the Plaintiff/ Counter-Defendant is
a ring-leader of some vast conspiracy of “operators” (Virginia lawsuit troupe — third party
defendants), and as such these allegations are not enough to state a facially plausible claim.

8. The Court will learn that all the claims in the 3CC (# 145) are not factually based and will

not survive a motion to dismiss (Rule 12(b)(6).

LAW AND DISCUSSION
9, The Court may observe issues presented herein that indicate the Court has no jurisdiction
over certain matters. In the event of such adjudication, the Counter-Defendant herein invokes

Fed. R. Civ. Proc. 12(b)(1) for lack of jurisdiction.

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 Page 10 of 23

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

10. Although the Court must accept all factual allegations set forth in the 3CC and view them
in the light most favorable to the pro se Defendant/Counter-Plaintiff, it should also note that
conclusory allegations, unwarranted factual deductions, and legal conclusions will not prevent

dismissal under Rule 12(b)(6).

CONCLUSORY AND VAGUE STATEMENTS

11. Generally, when considering a motion to dismiss, pursuant to Fed. R. Civ. P. 12(b)(6),
non-conclusory allegations in the complaint are deemed true. See Ruotolo v. City of N.Y., 514
F.3d 184, 188 (2d Cir. 2008). [emphasis added]

12. The 3CC Counter-Claim papers (# 145) proffer only a few non-conclusory allegations,
which could possibly be accepted as true by this Court. “In considering a Rule 12(b)(6) motion,
all non-conclusory factual allegations are accepted as true and all reasonable inferences are
drawn in favor of the plaintiff. See In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir. 2007)
(per curiam)”. Gladden v. City of N_Y¥., 12 Civ. 7822 (PKC) (S.D.N.Y. Aug. 29, 2013) [emphasis

added]

COUNTER-PLAINTIFF’S COUNT 1 DEFAMATION

13. At this stage, the Court need only to rely on its inherent powers for the abuse of judicial
process by the Def. His bad faith pleadings warrant another dismissal of the Def’s cause action
for defamation in the 3CC. As these claims have been presented twice to this Court (verbatim
language in the 2CC and 3CC) the Court should strongly consider dismissal with prejudice with
no opportunity to refile another such pleading. See cases addressing court’s inherent powers

DLC Management Corp. v. Town of Hyde Park, 163 F.3d 124, 136 (2d Cir. 1998), Sakon v.

10

 
 

  

a — _————— a = — = = ss =

‘Case 1:18-cv-08653-VEC-SDA_ Document 148 Filed 09/09/20 Page 11 of 33
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA |

Andreo, 119 F.3d 109, 114 (2d Cir. 1997), Milltex Indus. Corp. v. Jacquard Lace Co., 55 F.3d
34, 41 (2d Cir. 1995), and Oliveri v. Thompson, 803 F.2d 1265, 1272 (2d Cir. 1986).

National Academy of Television Arts and Sciences (NATAS)
14. At para, 23 in the 3CC Def makes the utterly false, baseless and meritless claim that “On
information and belief, Goodman alleges that immediately following this [issuance of ORDER,
Dki. 143] Sweigert sought out and contacted a member of the National Academy of Television
Arts and Sciences (NATAS) falsely accusing Goodman of violating a NATAS copyright..”. This
statement is 100% conspiracy theorist speculation which is whole heartedly denied in the
strongest terms by the undersigned. Def uses this coincidence of a “YouTube copyright strike”
by NATAS to pander to his conspiracy loving audience about the “deep state” attacks that CSTT
is enduring for “truth telling”. Such conjecture and fantasy thinking represents the height of
frivolity and again speaks to the Def’s bad faith in submitting such non-sense to this Court. Even
if true, NATAS has an independent right to seek out copyright claims against the Def for his
gross abuses of not only the NATAS copyrights, but countless other movie copyrights, etc. Def
can produce no evidence to substantiate this irrelevant claim.

New York Attorney General

15. One of the few new allegations that the Def makes in the 3CC orbits the submission of
the proposed First Supplemental Complaint (Dkt. 144-1) to the office of the New York Attorney
General (N.Y.A.G.) for review and possible investigation (see para. 25, 3CC, Dkt. 145).
16. Based upon the Def’s mass communication t0po millions of unsuspecting viewers,
commercial solicitation of funds via credit card processors, the allegation of developing fake

social media consensus with fake podcast “likes”, fake “subscribers”, fake “views”, use of “sock

11

  
 

 

Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 Page 12 of 23

SWEIGERT V. GOODMAN, CIVIL CASE #; 1:18-CV-08653-VEC - SDA

puppet” accounts, and the use of “bots”, there is a matter of public concern associated with the
Def and his CSTT podcasts.

17, The public concern element is further amplified by the censure of the Def by YouTube
for the broadcast of “harmful content” related to Def’s COVID-19 “plandemic” conspiracies.
Relying of fake “experts” and non-credentialed guests, Def has openly called for the defiance of
public health pandemic emergency orders issued by the State of New York. This encouragement
of audience members not to wear facial coverings and not to practice social distancing is only
one example of the potential harm that the Def spreads on his broadcasts.

18. New York Executive Law section 63-A empowers the New York Attorney General
(N.Y.A.G.) to bring an independent action pursuant to New York General Business Law sections
349 and 350 against any entity (like the Def) for violations of said law. The N.Y.A.G. does not
have to demonstrate damages. The N.Y.A.G. is empowered to receive complaints from the
public.

19. The New York Attorney General also has the power to enjoin deceptive consumer
practices or to initiate enforcement actions against any person or business that engages in
deceptive acts or practices or false advertising pursuant to General Business Law (“GBL”)
Sections 349 and 350.[25]( Gen. Bus. Law §§ 349, 350) These statutes, which are “broadly
applicable and liberally construed,” have been invoked against a variety of economic

activities. [26] (See Karlin v. IVF Am., Inc., 93 N.Y.2d 282, 290 (N.Y. 1999)) Moreover, as with

 

the Martin Act, there is no scienter requirement—that is, the New York Attorney General need
not prove that the deceptive practice or false advertising was intentional or even reckless.[27].(
People v. H & R Block, Inc., 847 N.Y.S.2d 903 (N.Y. Sup. Ct. 2007)) URL:

https://www.jonesday.com/en/insights/201 6/02/the-investigative-authority-of-the-new-york-

12

  

_— —————— —" —
 

 

 

 

‘Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 Page 13 of 23
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA
attorney-general-is-not-without-its-
limits#:~:text=The%20Martin%20Act%2C%20Executive420Law,to%2Oallegedly%20fraudulen
t%200r%20deceptive
20. “[U]nder New York law, "[p]ublic policy demands that certain communications, although
defamatory, cannot serve as the basis for the imposition of liability in a defamation action."
Nevin v. Citibank, N_A., 107 F. Supp. 2d 333, 343 (S.D.N.Y. 2000) (citing Toker v. Pollak, 44
N.Y.2d 211, 218 (1978)).
21. Certain communications made in the discharge of public functions are entitled to an
“absolute” privilege, which means that the communications are privileged regardless of the
speaker's motive. Nevin, 107 F. Supp. 2d at 343-44.” Menaker v. C_D., 2:17-cv-5840
(DRH\AYS) (E.D.N.Y. Nov. 1, 2018).
22. The Plaintiff/Counter-Defendant statements of public concern to N.Y.A.G. have
substantial immunity as they were providing intelligence to a law enforcement agency in good
faith.

“Other communications enjoy a "qualified" privilege, when it is "fairly made by a
person in the discharge of some public or private duty, legal or moral, or in the
conduct of his own affairs in a matter where his interest is concerned." Id. (citing
Toker v. Pollak, 44 N.Y.2d 211, 219 (1978)}”.

Menaker v. C_D., 2:17-cv-5840 (DRH)AYS) (E.D.N.Y. Nov. 1, 2018)

Reblogging Steve Outtrim’s article
is not a defamatory act (Para. 37)

23. Beginning at para. 37 in the 3CC (para. 31 in the 2CC) Def complains about an Internet
blog article posted by Steve Outtrim about Def’s experiences as Chief Executive Officer (CEO)

of a heavy lift drone company. Def accuses the Plaintiff/Counter-Defendant (undersigned) of

13

 

o- = ™ ™ - py C—O a
 

 

 

 

Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 Page 14 of 23

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

defaming Def with this article. The issue here is the act of “reblogging” — which is not
republishing under the single publication rule. Reblogging is a delayed circulation of the
original edition. The “reblogging” feature on a WordPress.COM blog allows the headline of an
original article at the origin blog site (parent site) to be “highlighted” on another — secondary --
blog site (child site). The entirety of the article on the parent site is NOT republished, only a
headline teaser and pointer is published on the child site. Once a user clicks on the reblogged
headline pointer teaser (child site), the user is redirected by Internet Protocols to the origin site
(parent) to see a full display of the article. The reblogged headline on the child site stated:

Insane in the Ukraine: J.Go Like You’ve Never Seen Him Before [UPDATES] —
Burners.Me: Me, Burners and The Man

The text that accompanied the headline:

Recognize this guy? Jason Goodman, CEO of Aerocine, the first company to fly a
full-size RED EPIC camera on a “heavy payload” micro-hexacopter drone. It’s
almost like we’re watching an actor playing a different character. 3,200

more words

24. The totality of the information published on the child site appears above; it is the entirety
of the reblogged headline. Clicking on the headline activates an Internet Protocol Uniform
Resource Locator (URL) redirection to the parent site operated by Steve Outtrim
(BURNERS.ME).

“Republication, retriggering the period of limitations, occurs upon a separate
aggregate publication from the original, on a different occasion, which is not merely
“a delayed circulation of the original edition.”
See Biro v. Condé Nast, 963 F. Supp. 2d 255 (S.D.N.Y. 2013)

25, The original article on Steve Outtrim’s “BURNERS.ME” WordPress.COM blog

entitled “/nsane in the Ukraine: J.Go Like You’ve Never Seen Him Before [UPDATES]” was

14
  

 

 

 

_ — a — ee

. Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 Page 15 of 23

SWEIGERT V. GOODMAN, CIVIE CASE #: 1:18-CV-08653-VEC - SDA

published on December 3, 2018 over a year after the Defendant docketed his papers 2CC papers

on 12/05/19 (# 122) and well over 18 months when the 3CC was docketed on 9/01/20 (Dkt. 145).
26. “New York imposes a one-year statute of limitations on defamation claims. CPLR §
215(3). Under the “single publication” rule, the statute of limitations ordinarily begins to run at
the time of the “first publication’’—that is, “the earliest date on which the work was placed on
sale or became generally available to the public.” Van Buskirk vy. NY. Times Co., 325 F.3d 87, 89
(2d Cir.2003).” See Etheredge-Brown v. Am. Media, Inc., 13 F. Supp. 3d 303 (S.D.N.Y. 2014).
27. ‘It is a stretch of logic to hold the Plaintiff/Counter-Defendant liable for pointer to an

article that was first published on a different blog site over a year ago.

COUNTER-PLAINTIFF’S
COUNT 2 CIVIL CONSPIRACY

28. ‘The Defendant is left without a primary tort — defamation and/or defamation per se. By
his own admission, Sepenuk v. Marshall, No. 98 Civ. 1569 (RCC) (S.D.N.Y. Dec. 8, 2000)
forecloses the Defendant’s “civil conspiracy” claim.

“It is textbook law that New York does not recognize an independent tort of
conspiracy. See Sado v. Ellis, 882 I’. Supp. 1401, 1408 (S.D.N Y 1995). If an
underlying, actionable tort is established, however, plaintiff may plead the
existence of a conspiracy in order to demonstrate that each defendant's conduct was
part of a common scheme. See AM Cosmetics Inc. v. Solomon, 67 F. Supp.2d 312,
322 (S.D.N.Y. 1999); Litras v. Litras, 254 A.D.2d 395, 681 N.Y.S.2d 545, 546 (2d
Dep't 1998).” [emphasis added]

29. ““TCjonclusory allegations are insufficient to withstand a motion to dismiss." See
Giaccio v. City of New York, 2005 WL 95733, *5, (S.D.N.Y. Jan. 19, 2005) (citing Straker v.
Metro. Transit Auth., 333 ¥.Supp.2d 91, 102 (E.D.N.Y. 2004),” Goonewardena v. New York, 475

F. Supp. 2d 310 (S.D.N.Y. 2007).

15

  
 

    

Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 Page 16 of 23

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

COUNTER-PLAINTIFF’S COUNT 3
NEW YORK CIVIL RIGHTS LAW

Non-commercial blog
30. One of the new pieces of information the Def provides, not in the 2CC, is the allegation
that a blog posting by the Plaintiff somehow violated New York Civil Rights Law section 50 and
51. The Def has misplaced his trust in Sections 50 and 51 which apply to commercial speech,
commercial exploitation, advertising, etc. The Def is required to allege unauthorized
commercial exploitation of his photograph or likeness. Booth v Curtis Pub. Co., 15 A.D.2d 343,

351; see Gautier v. Pro-Football, 304 N.Y. 354, 359; Binns v. Vitagraph Co. of Amer., 210 N.Y.

 

31. Persons like the Def have “thrust themselves into the public arena”. In this circuit, it is
the commercial exploitation of those who “thrust themselves into the public arena” that is in
question. In Factors Etc, v. Pro Arts (579 F.2d 215, cert den 440 U.S. 908), the court noted (p
220) that "[t]he distinguishing feature of * * * [the right of publicity] is that it involves the use
of plaintiff's protected right for defendant's direct commercial advantage." Here there simply no
commercial advantage attributed to the counter-defendant (Plaintiff). Absolutely no funds are
collected, nothing is sold, there is no advertising, etc. on the blog in question. The undersigned
does not make one penny by operating the counter speech blog SDNY.INFO. It is not a
commercial operation.

32. "While one who is a public figure or is presently newsworthy may be the proper subject
of news or informative presentation, the privilege docs not extend to commercialization of his
personality through a form of treatment distinct from the dissemination of news or information"

(emphasis added). Gautier v. Pro-Football, Inc., 304 N.Y. 354, 107 N.E.2d 485 (1952).

16

 
  

 

 

  

 

— _— — — Se

Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 Page 17 of 23

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA
33. The wrong consists of only two elements: the commercial use of a person's name or
photograph and the failure to procure the person's written consent for such use.

Focus of blog is judicial reporting

34. The Def has correctly pointed out that the bulk of the postings on the “SDNY. INFO”
blog relate to judicial proceedings and this court case. In this circuit N.Y. Civ. Rights Law § 74
provides for an exemption from defamation suits for such postings, see “Privileges in action for
libel”. In sum, the privilege outlined in § 74 of the New York Civil Rights Law bars this action
35. "The purpose of Civil Rights Law § 74 'is the protection of reports of judicial proceedings
which are made in the public interest."" Cholowsky v. Civiletti, 887 N.Y.8.2d 592, 595 (2d Dep't
2009) (quoting Williams v. Williams, 23 N.Y.2d 592, 599 (1969)). Section 74's "fair and true
report" privilege is an "absolute privilege" that is "not defeated by the presence of malice or bad
faith." Biro v. Conde Nast, 883 F. Supp. 2d 441, 477 (S.D.N.Y. 2012) (internal quotation marks
and citations omitted).
36. The New York Court of Appeals has observed that "[a] fair and true report admits of
some liberality; the exact words of every proceeding need not be given if the substance be
substantially stated." Holy Spirit Ass'n v. N.Y. Times Co., 49 N.Y.2d 63, 67 (1979) (quoting
Briarcliff Lodge Hotel v. Citizen-Sentinel Publ., 260 N.Y. 106, 118 (1932)). Def. has not
overcome this exemption with his republished ramblings from Dkt. 122.
37. The “SDNY.INFO” postings qualify as "the publication of a fair and true report of al]
judicial proceeding" that is entitled to protection under § 74's privilege and, consequently,
Plaintiff's "civil action [for defamation] cannot be maintained against" Defendant. N.Y. Civ.
Rights Law § 74; see, e.g., Abkco Music, 2016 WL 2642224, at *3, 6 (dismissing defamation

claim because § 74 privilege precluded action).

17
 

 

 

Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 Page 18 of 23
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

Blog postings are opinion and editorial

38. _—_ Falsity is a necessary element of a defamation action. Buckley v. Littell, 539 F.2d 882,
889-894 (2d Cir. 1976) ; Gross vy. New York Times Co., 82 N.Y.2d 146, 152-153, 603 N.Y.S.2d
813, 623 N.E.2d 1163 (1993). Therefore, "a statement of opinion relating to matters of public
concern which does not contain a provably false factual connotation will receive full
constitutional protection."(emphasis added) Milkovich v. Lorain Journal Co., 497 U.S. 1, 20, 110
S.Ct. 2695, 111 L.Ed.2d 1 (1990). The Court will note that every posting of “SDNY.INFO” is
clearly labeled “OPINION AND EDITORIAL”. See EXHIBIT B of Def’s. Dkt. 145.
39, "Although the editorial format is clearly not determinative, in ambiguous cases the
presentation of a statement on an editorial or op-ed page should increase the likelihood that the
statement will be perceived as an expression of opinion." Bruce W. Sanford, Libel and Privacy
199 (2d ed. Supp. 1993).
40. Opinions and editorials “are nothing more than expressions of opinion which are not
objectively verifiable. Such statements of opinion cannot be the subject of a slander claim.". See
Keller v. Miami Herald Pub. Co., 778 F.2d 711, 718 (11th Cir. 1985) (cartoon implying that
nursing home manager was reaping profits at residents' expense was protected opinion).
COUNTER-PLAINTIFF’S EXTRANEOUS
ALLEGATIONS AND COMMENTARY
41. —_ In several introductory paragraphs (see para. 4 to 8, 2CC, Dkt. 122 and para. 17 to 20,
3CC, Dkt. 145) Goodman accuses the Plaintiff/Counter-Defendant of “entering into a verbal
agreement” with a multitude of parties generally related to the Virginia lawsuit troupe of
characters. This troupe includes: Manuel Chavez, [II of Carson City, Nevada, Tyrone Simpson

(believed to be the brother-in-law of legal counsel of the plaintiffs attorney in the Virginia

18

 

 
 

 

 

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

lawsuit and Nathan Stolpman. The Defendant/Counter-Plaintiff continues beat this “dead horse”

of the Virginia lawsuit troupe conspiracy theory that has been refuted time and time again.

42. In his 3CC papers Goodman continues to complain of some conspiracy to interfere with
his business, and personal life, etc. Once again, this “dead horse conspiracy” — which has
nothing to do with the Plaintiff/Counter-Defendant (undersigned) -- was determined to be the
paid centered on a political operative who is well known to Goodman -- Manuel Chavez, III of
Carson City, Nevada (aka “DEFANGO”).

43, This conspiracy of “filing simultaneous lawsuits” against Goodman was openly admitted
to by Mr. Chavez and orbits around the involvement of Mr. Chavez with the Virginia lawsuit
troupe of players — which includes: Virginia federal lawsuit plaintiff (Robert David Steele),
plaintiff's attorney (Steven Scott Biss) and several others. As publicly stated by Chavez the
Virginia attorney had authored a draft complaint on behalf of Chavez for filing in the courts of
the State of Arizona in October 2017 — to coincide with the federal lawsuit in Virginia lawsuit.
Chavez has transmitted e-mail messages to the Defendant/Counter-Plaintiff to demonstrate this
confederation. None of these e-mail messages indicate the undersigned’s involvement.

44, These electronic mail messages have demonstrated that the Plaintiff/Counter-Defendant
(undersigned) had no relationship with Mr. Chavez in this regard, nor with the plaintiff (Steele)
or the plaintiff's lawyer (Steven Scott Biss, 300 West Main St, Ste 102, Charlottesville, VA
22903, 804-501-8272, Fax: 202-318-4098, Email: stevenbiss@earthlink.net), or the spouse of
Mr. Biss (Tanya Biss aka Tanya Cornwell) or the purported brother-in-law of Mr. Biss (Tyrone

Simpson aka “Frank Bacon’). Sworn statements have been produced in the Virginia lawsuit by

the plaintiff and his attorney attesting to this fact. Def knows this; but, nonetheless has proffered

these worn out “dead horse” theories and beliefs upon this Court in an act of bad faith.

19

Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 Page 19 of 23

 

 
 

 

 

 

 

Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 Page 20 of 2

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

45.  Defendant/Counter-Plaintiff Goodman has engaged in extensive e-mail and telephone
communication with Manual Chavez, III as reported by Chavez on social media (Chavez aka
“DEFANGO” who is presently associated with something known as the “MAGA Coalition’).
46. In fact, via public announcements by Chavez, he has forwarded to Def AND the
Plaintiff/Counter-Defendant ALL electronic mail messages in his possession that demonstrated
communications between Chavez and other Virginia lawsuit troupe players; such as: Simpson
(aka “Frank Bacon”), the plaintiff's attorney (Biss, esq.), Mr. Biss’s wife (Tanya Cornwell) and
the plaintiff (Steele). Strangely the name of Thomas Schoenberger (an associate of Manuel
Chaves, ID has been dropped from the Defendant/Counter-Plaintiff’s list of co-conspirators.
This set of Chavez e-mail communications contains no references to the undersigned, nor
includes an e-mail address for the undersigned nor presents any other plausible connection.

“To survive a motion to dismiss under Rule 12(b)(6), "a complaint must contain
sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on
its face." Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.
344, 570 (2007). Legal conclusions are not entitled to the presumption of truth, and a
court assessing the sufficiency of a complaint disregards them. Id. Instead, the Court

must examine only the well-pleaded factual allegations, if any, "and then determine
whether they plausibly give rise to an entitlement to relief." Id. at 679. The Complaint
must include non-conclusory factual allegations that "nudge[ ]" its claims "across the
line from conceivable to plausible.” Id. at 680 (quoting Twombly, 550 U.S. at 570).”
Murray v. City of N_Y., 16-cv-8072 (PKC) (S.D.N.Y. Aug. 16, 2017)

CONCLUSION
47. The Defendant/Counter-Plaintiff has presented non-meritorious claims that should be
dismissed. The Defendant’s wholsesale bulk republishing of 2CC content into the 3CC (Dkt.
145) speaks to bad faith, as the Def has already had adequate notice of how to comply with the

presiding judge’s ORDER (# 140) with regards to fashioning actionable defamation claims.

20

 
 

 

 

Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 Page 21 of 23

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

48. . This Court need not credit Defendant/Counter-Plaintiff "conclusory “allegations [and]
unsubstantiated speculation" that something more nefarious has occurred than a private party
(undersigned) has engaged in counter-speech to protect his business, trade and technical
reputation.

49, The Defendant’s unclear and disjointed descriptions of the implausible vast conspiracy of
the Virginia lawsuit troupe of players does not lead this Court to any actionable issues.

50. Despite multiple attempts in this Court, and the Virginia court, to properly plead his “vast
conspiracy theory”, nothing in the 3CC can support any conclusion other than the conclusory
allegations in the 3CC are baseless. Although the Defendant very likely believes that he is a
victim of a vast conspiracy involving the Plaintiff/Counter-Defendant (undersigned) that claim is
utterly implausible, which is no doubt why there are no — or very little — facts pleaded which
could support it.

51, “"A finding of factual frivolousness is appropriate when the facts alleged rise to the level
of the irrational or the wholly incredible whether or not there are judicially noticeable facts
available to contradict them." Denton v. Hernandez, 504 U.S. 25 (1992).” Tehrani v. Town of
Oyster Bay Hous. Auth. , 18-cv-2450 (BMC) (LB) (E.D.N.Y. Apr. 9, 2019).

52. | Taken as a whole, the conspiracy allegations in the Defendant’ s/Counter-Plaintiff’s 3CC
are too vague, disjointed, and implausible to state a plausible claim for relief as required by

Fed.R.Civ.Proc. 12(b)(6).
2° ¥ -2e
“US. ep

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

21

 
 

Case 1:18-cv-08653-VEC-SDA Document 148 Filed 09/09/20 Page 22 of 23

 

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

CERTIFICATE OF SERVICE

I HEREBY ATTEST that a try copy of the attached pleadings have been sent to the
following addressees on the day of September via prepaid First Class U.S. Mail. So

sworn under oath.

Jason Goodman, CEO
Multi-media Design Systems, Inc.
252 7 Avenue, Apart. #6S

New York, NY 10001

PRO SE OFFICE, Room 200

U.S. District Court

500 Pear! Street a
New York, New York 10007-1312

De ST

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.orq

 

22
 

 

 

                    

 

-cV-08653-VEC-SDA Document 148 Filed 09/09/20. Page of 23

     

PRESS FIRMLY TO SEAL - } J iit Tn Tt | PRIORI en
. | 311

——

 

 

 

ayy a ~<eeei¥e
PRIORITY - | From: _ oe NN SEP - 9 2020 E J |
* MAIL * George Sweigert, a “ans
| atti Cancer eee a SE OFFICE

 

 

 

 

& DATE OF DELIVERY SPECIFIED* _ Spoliation-notice@maithox. org Z
(USPS TRACKING™ INCLUDED* | — oo Oe
~§$ INSURANCE INCLUDED* ee, Pre | SEF CO FrICE
@23\ PICKUP AVAILABLE aA eg a,

- * Domestic only SE

PRO SE OFFICE, Room 200
- U.S. District Court

New York,.New York 10007-1312
WHEN USED INTERNATIONALLY,
A CUSTOMS DECLARATION
LABEL MAY BE REQUIRED.

4

 

10007-1312

 

MO strusarusescome ewan

Ps00001000014 OD:12.5x9.5 _ ORDER FREE SUPPLIES ONLINE POSTAL SERVICE.

 
